Citation Nr: 1424307	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  09-47 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease and asthma. 

3.  Entitlement to service connection for a lumbar spine disability, claimed as residuals of a lumbar laminectomy.  


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from March 1952 to March 1955.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2009 by the Department of Veterans Affairs (VA) Lincoln, Nebraska, Regional Office (RO).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDINGS OF FACT

1.  A bilateral hearing impairment for the purpose of VA compensation is not shown at any time during or after the Veteran's active military service. 

2.  A respiratory disorder, claimed as chronic obstructive pulmonary disorder and asthma, is first shown years after active service and after postservice infections, and is unrelated to military service or any incidence thereof, and is not caused or aggravated by service-connected residuals of a tonsillectomy.  

3.  A lumbar spine disability, claimed as residuals of a lumbar laminectomy, is first shown years after active service and after postservice injuries, and is unrelated to military service or any incidence thereof, and is not caused or aggravated by service-connected residuals of a tonsillectomy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2013).  


2.  The criteria for service connection for a respiratory disorder, claimed as COPD and asthma, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  

3.  The criteria for service connection for a lumbar spine disability, claimed as residuals of a lumbar laminectomy, are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in May 2009, prior to the July 2009 rating decision which is appealed.  It also provided notice of how disability ratings and effective dates are assigned.  

VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  38 U.S.C.A. § 5103A.  The Veteran's service treatment records have been obtained.  These include treatment for a tonsillectomy at Camp Pendleton.  Other records of treatment for low back disability at Camp Pendleton are not of record.  The Veteran was notified that attempts to obtain records of his putative treatment for back disability at Camp Pendleton were unsuccessful.  Specifically, in July 2011, he was advised of the steps taken by VA in an unsuccessful attempt to secure the alleged service treatment records at Camp Pendleton, from the Camp Pendleton Naval Hospital, and from the National Personnel Records Center (NPRC).  He was informed that after an extensive and thorough search those organizations were unable to locate the requested records and had concluded that either the records did not exist or that any further efforts to locate them would be futile.  In May 2013 the Veteran's attorney wrote that the Veteran's service personnel records should be obtained, and these records were obtained and copies were provided to the Veteran's attorney, at his request, in April 2014.  

Also, the Veteran's VA treatment records are on file and private treatment records have been obtained.  In a March 2013 statement the Veteran indicated that he had not been given the opportunity to provide private medical opinions in support of his claims.  However, he has been represented by an attorney who has years of experience in Veterans law, and the Veteran and his attorney have had more than ample opportunity to obtain such opinions.  In fact, at no time has the Veteran or his attorney suggested that any such medical opinions would be obtained and submitted in support of the claims.  Indeed, in the attached cover letter submitted with the Veteran's March 2013 statement, the attorney made no such suggestion despite the obvious fact that the Veteran, himself, raised this topic.  

Also, the Veteran has twice been given a VA examination as to the service-connection claims for respiratory and lumbar spine disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  VA medical opinions were obtained in 2011 as to the relationship of the Veteran's service connection tonsillectomy residuals and the claimed respiratory and lumbar spine disabilities.  In a January 2012 letter the Veteran's attorney indicated that the Veteran had never claimed that his current lumbar disability was secondary to the service-connected tonsillectomy and, so, requested a medical opinion in addition to that obtained in 2011 which addressed direct service connection.  Such an opinion was obtained in November 2012, pursuant to the 2012 Board remand.  Also, because of the history related by the Veteran of having had breathing problems beginning in and since military service, another VA medical opinion was obtained in 2012, pursuant to a 2012 Board remand, addressing the question of the incurrence during service of a chronic respiratory disorder.  

The Veteran's attorney has argued that the 2012 VA spinal examination was inadequate because the examiner did not consider that Veteran's statements describing a back injury during service and difficulties as a radioman, which were favorable and competent evidence.  However, the examiner specifically reported having reviewed the Veteran's claims files and VA clinical records.  As such, even though the examiner did not describe in detail the circumstances under which the Veteran allegedly incurred low back disability during service, the examiner's review of the entire record made him aware of this allegation and, so, was considered by the examiner.  The examiner expressly considered the Veteran's verbal history, and considered the Veteran's verbal history of in-service events with the service treatment records and the Veteran's postservice history but, nevertheless, concluded that a low back disorder was not due to any injury, illness, circumstance, or other event that may have occurred during military service.  In fact, the examiner reported that the a postservice injury was "at least as likely as not" to have contributed to his current back condition, in light of the absence of documentation of a back disorder that warranted evaluation due to other events prior to the 1960s.  In other words, the examiner gave greater credibility and weight to the earliest clinical history related by the Veteran and did not merely consider the absence of corroborating service treatment records to the Veteran's most recently related version of events, i.e., of a significant in-service incurrent of back disability.  38 U.S.C.A. § 7261(a)(4) (West 2002); also see generally D'Aries v. Peake, 22 Vet. App. 97, 103 (2008); Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (finding no reasons and bases requirement imposed on VA examiners); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006); Reonal v. Brown, 5 Vet. App. 458, 460-61 (199); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The attorney's argument essentially goes to which evidence the 2012 VA examiner gave greater weight and, implicitly, argues that greater weight should, or must, be given to the Veteran's more recently related version of the history of his low back disability.  However, the recent statement from the Veteran in 2013, after the 2012 VA examination and opinion, essentially repeats facts which were previously of record and, because the claim files were reviewed by the 2012 VA examiner, they were considered in reaching the opinion.  

Thus, the examinations pursuant to the Board's 2012 remand were compliant therewith.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  Accordingly, the Board finds that the VA examinations and opinions obtained in 2012 are adequate for appellate adjudication because they provide a logical and reasoned medical explanation connecting a clear conclusion with supporting data so that evaluation of the claimed disabilities is a fully informed one and does not require the Board to exercise independent medical judgment but allows the Board consider and weigh it against contrary evidence.  See generally Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

The Veteran was scheduled for a VA examination as to his claim for service connection for hearing loss but he failed to attend that examination without good cause.  "When a claimant fails[, without good cause,] to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record."  38 C.F.R. § 3.655 (2013); Kowalski v. Nicholson, 19 Vet. App. 171, 176 (2005).  Moreover, neither the Veteran nor his attorney has ever requested that he be rescheduled for an examination to obtain an opinion as to the etiology of any current hearing loss.  Also, subsequent to his not attending the VA examination, no further contentions have been asserted on appeal as to the claim for service connection for bilateral hearing loss.  

A February 2012 RO letter reflects that the Veteran's attorney was provided with copies of additional records added to the file since he was last sent copies of records in the claim file in October 2009.  In July 2013, the Veteran was provided copies of records added to the claim file since his last request, and this included copies of VA CAPRI records in Virtual VA.  

The Veteran declined the opportunity to testify in support of his claims; however, he and his attorney have had the opportunity to fully participate in the adjudication of his claims.  As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full statutory and regulatory notice and duty to assist compliance.  

All the evidence in this case has been thoroughly reviewed.  Although the Board is obliged to provide reasons and bases to support a decision, there is no requirement or need for a detailed discussion of all the evidence submitted by the Veteran or on in the Veteran's behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the entire record must be reviewed, but only such evidence as is relevant must be discussed).  "There is a presumption that [VA] considered all of the evidence of record," and the mere failure to discuss a particular piece of evidence is insufficient to rebut that presumption.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

Background

The Veteran's military occupational specialty during service was a field radio operator.  He was not afforded audiometric testing of his hearing acuity on examinations for entrance into and separation from active service, or at any time during active service.  His hearing of the whispered voice at the service entrance examination was 15/15 in each ear and hearing of the whispered and spoken voices at the service discharge examination was 15/15 in each ear.  When re-examined in March 1952, a healed perforation of his left ear drum was noted.  

The Veteran's service personnel records show that he was stationed at Camp Pendleton from September 1952 to June 1953.  The Veteran was seen at Camp Pendleton for a sore throat in January and February 1953.  In January 1953, he was admitted for tonsillitis and after several days he was discharged but to have no duty for three days.  He was readmitted in February 1953 for tonsillitis and transferred to the Naval Hospital at Camp Pendleton, where it was noted that he had had recurrent sore throats since childhood.  On examination the Veteran's ear drums were intact.  The diagnosis was tonsillitis, and a tonsillectomy was performed on February 24, 1953.  By March 4, 1953, his postoperative condition was satisfactory, and he was found to be fit for return to duty.  When examined for service discharge, the Veteran was found to be physically qualified for release to inactive duty and to perform full duty at sea and in the field.  

Service treatment records are negative for a diagnosis of or treatment for a respiratory disorder or a lumbar spine disability.  There was also no evidence of such within one year after discharge from service. 

A 1970 private medical report shows that the Veteran related having low back and bilateral leg pain stemming from a 1967 fall off of a six foot ladder, when he landed on his buttocks.  He had had intermittent numbness of the left leg, had been hospitalized, and prescribed bed rest.  A magnetic resonance imaging scan was consistent with a herniated disc on the left at L5-S1.  His condition eventually improved until he re-injured his back in September 1970, when lifting a 50 pound item from the freezer.  The Veteran subsequently reported having unrelenting back pain which radiated into his right lower extremity.  He smoked 1/2 packs of cigarettes, daily.  He had a head concussion in 1965, when he went through a windshield, but had no tinnitus.  On examination there was no drainage from his ears and no perforations of the ear drums.  He did not have asthma.  He underwent a bilateral lumbar laminectomy in December 1970.   

On VA examination in October 1971 the Veteran reported having had a back injury during service in 1953, following which he was treated for severe low back and leg pain at Camp Pendleton, including several weeks of limited duty and use of an elevated lift in his shoe but was told that there was nothing that could be done for his back condition.  Thereafter, he had had periodic pain and discomfort in his back and legs.  His postservice back treatment began in 1970.  On examination, his ear drums and breath sounds were normal.  A lumbar spine x-ray showed a previous lumbar laminectomy at S1, without fusion, but with possible disc surgery having been done.  A lumbar laminectomy scar was shown.  

A November 1988 reported from T. N., M.D., shows that the Veteran was treated for problems with asthma and chronic upper respiratory difficulties.  By the Veteran's own account, his respiratory problems began in the early 1980s, following a bout of pneumonia and a sinus infection which required hospitalization.  His past history was significant for smoking from his teen years until approximately age 40.  On examination there was a somewhat unusual bulging appearance of the left ear drum but no fluid or infection.  The assessment was chronic airway obstruction, probably related to both previous cigarette smoking and a post-viral asthma.  Dr. N. found little evidence that allergic factors played a significant role in this process and attributed the Veteran's nasal symptoms predominantly to "a post-turbinectomy syndrome."  It was also stated that there might also be some component of chronic sinusitis and upper airway inflammation by the same mechanism by which he had asthmatic bronchitis.  

During hospitalization in April 1991 at the Methodist Hospital for an acute exacerbation of asthma, the Veteran reported having had intermittent asthmatic symptoms since 1981.  He had last been hospitalized for asthmatic bronchitis and pneumonia in 1985, and he was now steroid dependent.  Subsequently dated private and VA treatment records reflect continued treatment or hospitalization for exacerbations of sinus problems, chronic obstructive pulmonary disorder, and asthma. 

The Veteran was initially treated at McKenzie Chiropractic in 1993 for low back pain.  Later records though 2000 show that he had intercurrent low back injuries or exacerbations while shoveling, golfing, lifting poles and lumbar, gardening, and from overuse.  Also, lumbar x-rays in August 1999 revealed facet imbrication degenerative changes at L4-5, lateral spurring at L2-4, and Grade I spondylolisthesis at L5.  Follow-up lumbar x-rays in February 2001 reveal subluxation on the left at L5 and S1. 

J. N., M.D., reported in February 2002 that the Veteran was seen for chronic asthma and rhinitis.  He had smoked from his teenage years until he was 40 years of age.  The diagnoses were chronic obstructive pulmonary disorder/asthma, and chronic pansinusitis.  

A January 2002 VA clinical record reflects that the Veteran related a 20-year history of shortness of breath, with intermittent exacerbations.  It was also reported that his these "symptoms began in the service and he carries a service-connected disability for such," and had multiple sinus surgeries over the last three decades.  A February 2002 VA outpatient treatment record reflects an assessment of "chronic sinusitis with intractable asthma related to such."  VA outpatient treatment records in 2009 reflect a diagnosis of psoriatic arthritis.  

Several private treatment records from the Rejuvenation Center pertain to the Veteran's participation in physical therapy sessions to improve strength and flexibility in the back and hips.  A September 2006 magnetic resonance imaging scan revealed disc bulging at L1-2, L2-3, L3-4, and L4-5, as well as spondylolisthesis of L5 on S1.  A December 2006 treatment note indicates that the Veteran injured his back over 30 years earlier when he fell off of a horse.  He reported continued symptoms since that time.  An August 2009 MRI revealed advanced multi-level degenerative lumbar spondylosis, most advanced at L4-5, and Grade 1 anterior spondylolisthesis of L5 on S1.  

On VA sinus examination in August 2009 the Veteran's past medical history was significant for a tonsillectomy in 1953, as well as chronic obstructive pulmonary disorder and asthma for "many years."  The Veteran reported that had been told by his primary care provider that his chronic obstructive pulmonary disorder and asthma were residuals of his tonsillectomy, which is the Veteran's only service-connected disorder.  The diagnoses were chronic obstructive pulmonary disorder and asthma.  

An August 2010 Report of General Information, VA From 21-0820, reflects that the RO contacted the records department at Camp Pendleton, California, to inquire about inpatient and outpatient treatment records of the Veteran.  After a search of computers systems, a world-wide search, it was found that there were no records of the Veteran for any treatment, either as an inpatient or outpatient.  If the records did exist, they would be at NPRC, which had already provided a complete set of records.  

In an August 2010 statement E. T., M.D. reported that the Veteran had longstanding asthma and chronic obstructive pulmonary disorder, as well as chronic lumbar spine degenerative disc disease.  Dr. E. T. reported that the Veteran's past medical history was significant for pneumonia and the onset of back pain during service, the latter being from carrying a backpack while at Camp Pendleton.  Dr. E. T. also stated that the Veteran's past tonsillectomy and adenoidectomy had nothing to do with his current medical problems.  

The Veteran's attorney submitted a copy of an October 2010 lumbar magnetic resonance imaging which revealed a Grade 2 spondylolisthesis of L5 over S1, and records of hospitalization in January 2011 at the Methodist Hospital when the Veteran underwent fusion at L4-5 and L5-S1.  

In July 2011, the Veteran was advised of the steps that VA took in attempting to secure pertinent service treatment records at Camp Pendleton, from the Camp Pendleton Naval Hospital and from NPRC.  He was informed that after an extensive and thorough search those organizations were unable to locate the requested records and had concluded that either the records did not exist or that any further efforts to locate them would be futile.  

On VA respiratory examination in September 2011, to determine whether there was any relationship between the Veteran's respiratory disorder and his service-connected tonsillectomy residuals, the claims files and the Veteran's medical records were reviewed.  It was noted that he reported having had breathing problems since his military service.  The diagnosis was chronic obstructive pulmonary disorder.  The report of that examination and an October 2011 addendum, cumulatively, reflect that the examiner opined that the chronic obstructive pulmonary disorder was "less likely as not" caused by, the result of, or aggravated by, the service-connected tonsillectomy residuals.  The examiner's rationale was that there was no supporting available evidence that a tonsillectomy could result in the development or aggravation of chronic obstructive pulmonary disorder. 

On VA spinal examination in September 2011, the Veteran reported that during service he was noted to have scoliosis and given shoe lift while on active duty.   The diagnosis was lumbar spine fusion.  The examiner opined that there were no complications from the tonsillectomy, nor was there evidence of unusual injury to the spine during or recovery from the tonsillectomy.  A review of medical literature was negative for a tonsillectomy being associated with spine disease.  Therefore, the examiner indicated that it was "less likely as not" that the lumbar spine disability was related to or the cause of the tonsillectomy.  However, it was also reported that the Veteran's chronic long-standing low back condition was "less likely than not" caused by or the result of service-connected tonsillectomy.  Research of medical literature was negative for tonsillectomies resulting in lumbar spinal cord conditions.  The examiner concluded that having a tonsillectomy could not be considered an aggravating factor for development of chronic lumbar degenerative disc disease.

A private lumbar spine magnetic resonance imaging scan in October 2012 revealed residuals of prior lumbar surgery and an endplate fracture of T12.  Later in October 2012, the Veteran underwent a T12 vertebroplasty at a private hospital.  

In November 2012 the Veteran was afforded VA orthopedic and respiratory examinations.  As to the low back disorder, the examiner stated that the claims files and VA clinical records had been reviewed and found that there was no contemporaneous documentation of low back disability during service or within one year of service discharge.  While the Veteran currently had low back disability, the earliest documentation of low back disability was in the 1960s, prior to the Veteran's surgery in 1970.  It was noted that the Veteran had a back injury due to a fall from a horse and this "at least as likely as not" contributed to his current back disorder, given the fact there is no documentation of a back condition that warranted evaluation due to other events prior to the 1960s.  The examiner could find no evidence to support the contention that the Veteran had a significant low back disorder which developed during active service and which had persisted until the present.  It was clear that the Veteran now had a significant low back disability, having had three surgical procedures, including a 1970 laminectomy, a fusion in 2011, and a vertebroplasty, more recently, in 2012 for treatment of a T12 compression fracture.  

The examiner noted that although a 1988 private physician's letter suggested that the Veteran had informed that private physician that he had back problems since military service, there was no indication that the private physician had the benefit of a review any service treatment records to confirm the presence or absence of any documented back problems as having first begun during active duty.  After reviewing all the evidence of record, it was the VA examiner's opinion that it was less likely as not that the Veteran's current lumbar spine condition was due to or a result of active military duty.  

As to the etiology of the current back disorder, it was clear that the Veteran had degenerative disc disease, and residuals of prior laminectomy, and lumbosacral fusion.  There was no evidence of any lumbar spine disorder that could be directly related to any incident that occurred during military service.  Further, based on the Veteran's verbal history and his accounts of what may have occurred during service, as well as a review of his service treatment records, the examiner could find no evidence to support the contention that his current low back disorder was due to any injury, illness, circumstance, or other event that may have occurred during military service.  With regards to the in-service tonsillectomy, the examiner reviewed the service treatment records that documented the 1953 tonsillectomy during service.  However, there was no evidence of any complication or any other incident or event surrounding the tonsillectomy that would have likely resulted in any lumbar spine condition and, therefore, it was "less likely as not" that the Veteran's current lumbar spine disorder was due to, a result of, or in any way was related to the residuals of the 1953 tonsillectomy during military service.  

As to the claimed respiratory disorder, the VA examiner stated that the Veteran had diagnoses of asthma and chronic obstructive pulmonary disorder, both of which had symptoms that included shortness of breath and dyspnea on exertion.  The Veteran also had intermittent wheezing that was found to be most likely related to his asthmatic condition, with bronchospasm.  The Veteran required oxygen therapy on a routine basis and this was most likely due to his chronic obstructive pulmonary disorder, with diminished diffusion capacity related to that specific pulmonary disorder.  The examiner noted that a review of the service treatment records indicated no evidence of any symptoms, complaints, evaluation, treatment or diagnosis regarding a pulmonary disorder during active service.  The records contained no indication of any complication or any other event related to the in-service tonsillectomy or that occurred in relation to the tonsillectomy that would have resulted in any respiratory or pulmonary disorder or that would ultimately result in obstructive pulmonary disease such as asthma or chronic obstructive pulmonary disorder.  The examiner stated that a review of his records and history indicated that the onset of his current lung disorder, specifically chronic obstructive pulmonary disorder and asthma, was in 1982.  In 1982, asthma and chronic obstructive pulmonary disorder were first diagnosed and treatment was initiated.  The examiner stated that the Veteran was released from active duty in 1955 and, therefore, the onset and diagnosis of his pulmonary disorder was many years after service discharge.  The examiner found that a review of the service treatment records, and the Veteran's history and account of the circumstances of his military service provided no evidence or basis to support that chronic obstructive pulmonary disorder and asthmatic condition were due to, or a result of any specific event, injury, illness, exposure, incident or other circumstance that may have occurred on active duty.  A history of smoking was reported, with smoking cigarettes from his teens up until the age of 40.  The examiner found that it was "at least as likely" that this contributed largely to his development of chronic obstructive pulmonary disorder.  The Veteran also had a diagnosis of asthma dating back to 1982, the etiology of which the examiner found was difficult to isolate, although it had been suggested by previous treating physicians that it might be related to an infectious process that the Veteran had in 1982, for which he was hospitalized.  Regardless, the examiner found no evidence that the Veteran's asthma or chronic obstructive pulmonary disorder was, in any way, etiologically related to his military service. Therefore, the examiner's opinion was that it was "less likely as not" that the Veteran's current pulmonary and respiratory disorders, which included chronic obstructive pulmonary disorder and asthma, were due to or a result of active military service, including the Veteran's tonsillectomy during military service in 1953.  

In a March 2013 statement the Veteran reported that to the best of his recollection he began having severe back pain in early 1953 and visited an infirmary, at which time measurements of leg lengths revealed his right leg was 1/2 inch shorter than the left, for which he was given a lift and assigned to light duty.  This profile lasted several months, and was then lifted and he was declared fit for combat duty and shipped to Korea.  Thereafter, he operated radio equipment and spent most of his time in a housing tent, with very little physical activity involved, other than guard duty.  On return to the United States, the Veteran stated that he was the secretary to the company commander at Camp Lejeune.  The Veteran stated that it appeared that his superiors were aware of his limitations because otherwise he would have engaged in ditch digging and bridge building since he was in an engineering company.  He further stated that his military records were incomplete due to poor record keeping or because the records were lost in a fire.  To his knowledge no x-rays were taken of his spine during service, otherwise his scoliosis would have been detected and led to his military discharge.  Over the years, he continued to have back pain and was fitted with a brace in 1967.  

The Veteran further stated that shortly after leaving military service, he began experiencing breathing problems which caused major difficulties.  In 1981, the Veteran stated that he had a near fatal bout of bronchial pneumonia, later diagnosed as asthma and chronic obstructive pulmonary disorder.  He reported that his first VA treating physician had shown the Veteran that he was service-connected for an upper respiratory condition rated noncompensably disabling and that there was no mention that this disability was limited to residuals of a tonsillectomy.  The Veteran indicated that sometime later someone at VA determined that he was not service-connected for an upper respiratory condition, at which time the Veteran's VA treating physician encouraged the Veteran to file a claim for such.  

The Veteran further stated that although he had twice undergone VA examinations as to his claimed respiratory and lumbar disabilities, he had not been given and "opportunity to accomplish private medical examinations to compare opinions as to my health concerns."  He was also of the opinion that there was a definite bias, or even conflict of interest, in the manner in which his claims had been reviewed by VA.  He did not know why some of his service medical records were missing, especially relative to his back disability, and he felt that the burden was on the government to locate his records, particularly since he was not drafted but enlisted during the Korean Conflict.  

In January 2014, the Veteran's attorney indicated that although the Veteran's letter stated that in Korea the Veteran had been assigned to a garrison billet at a company level, but that had he been assigned to support a platoon his duties as a radio operator which would have likely required him to carry a heavy radio into the field.  The Veteran's attorney argues that this suggested that his military superiors had had the option to assign the Veteran to duties that would not further aggravate his back disability.  

Law and Regulations

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions, or if proximately due to or aggravated by other service-connected disability(ies).  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303, 3.307, 3.309, 3.310.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain or any cough, during service will permit service connection for arthritis or pulmonary diseases first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including sensorineural hearing loss, arthritis, and bronchiectasis, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge, or, if there is continuity of symptomatology after service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  However, the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis and bronchiectasis, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310.  

Analysis

The Veteran, although not his attorney, has indicated that there has been some bias or possible conflict of interest in the manner in which his claims have been reviewed.  However, neither he nor his attorney has clarified the nature of any such bias or conflict of interest.  Absent greater specificity, the Board cannot respond other than to note that no such bias or conflict of interest is evident from the record on appeal.  

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

In the instant case, there is nothing which suggests that the Veteran has ever had audiometric or speech recognition testing of his hearing acuity at any time, i.e., during or after his military service.  Although afforded the opportunity to have VA audiometric testing the Veteran declined without good cause shown, or even proffered by himself or his attorney, as to why he failed to attend that examination.  See 38 C.F.R. § 3.655.  Thus, the evidence simply does not establish that there currently exists a hearing loss disability in either ear, under VA standards.  Absent evidence of current disability, service connection is not warranted for bilateral hearing loss.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.)  In the absence of proof of present disability there can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting relevant statute as requiring the existence of a present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Accordingly, the claim for service connection for bilateral hearing loss is not warranted.  

Respiratory Disorder,
To Include Chronic Obstructive Pulmonary Disorder And Asthma

Bronchiectasis is "a chronic inflammatory degenerative condition of one or more bronchi or bronchioles."  Collins v. Derwinski, 2 Vet. App. 215 (1992).  Bronchiectasis is a chronic dilation of the bronchi marked by fetid breath and paroxysmal coughing with expectoration of mucopurulent matter.  Spalding v. Brown, 10 Vet. App. 6, 8 (1996).  Although bronchiectasis is a chronic condition, listed at 38 C.F.R. § 3.309(a) for the purposes of presumptive service connection, the evidence does not show that the Veteran now has or has ever had bronchiectasis, and it is not otherwise contended.  

The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience any symptoms of the claimed condition for approximately 25 years after service, which weighs against the claim.  

In this case, the Veteran's recent statements reporting a long history of respiratory symptoms are contradicted by past, and the earliest, medical records in which he reported an onset of his respiratory symptoms in 1980 or 1981.   See Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).  "[T]he more contemporaneous the evidence, the greater [the] probative value and credibility than can be attached to that evidence, especially when later-dated testimony [] and statements were generated for pecuniary purposes ... 'memory hinges on recency', earlier statements are generally more trustworthy than later ones."  Curry v. Brown, 7 Vet. App. 59, 64 (1994).  

Thus, while the Veteran is competent to attest to having respiratory symptoms during and shortly after service, to be accepted as proof of in-service incurrence, or even continuity of symptomatology, his statements also have to be credible.  Significantly, in setting forth his contentions the Veteran has ignored the impact of his having smoked cigarettes from his teenage years until approximately the age of 40, a period of several decades.  The importance of this was observed by the recent VA examiners.  Also of significance, and something which the Veteran has also ignored, is the impact of his postservice upper respiratory infections, such as his pneumonia in 1980.  In fact, the earliest evidence of treatment for upper respiratory symptoms clearly shows that his respiratory symptoms date back to only 1980, a time about 25 years after his discharge from military service.  Indeed, the very earliest postservice clinical evidence is a 1970 private medical report which specifically found that although he smoked 1/2 packs of cigarettes daily he did not have asthma.  

On the other hand, the earliest private clinical evidence of treatment for respiratory symptoms, in 1988, observed that by the Veteran's own account, his respiratory problems began in the early 1980s following a bout of pneumonia and a sinus infection which required hospitalization.  Even that clinical record from a private medical source, and after noting his long history of smoking, found that his chronic airway obstruction was probably related to both cigarette smoking and a post-viral asthma.  

In 1991, the Veteran again reported having had intermittent asthma symptoms since 1981.  And it is not until a January 2002 VA clinical record is there a history first related by the Veteran of having respiratory symptoms which began in the service.  This is a point in time about 47 years, or almost a half a century, after his service discharge.  While this 2002 record indicates that treating VA medical personnel mistakenly noted service connection was in effect for upper airway disease of some kind, the evidence is clear that it was not and service connection for upper airway disease has never been in effect.  Such a misunderstanding by treating VA medical personnel is simply not a basis for granting service connection.  

Although the Veteran reported on VA sinus examination in 2009 that he had been told by his primary care provider that his chronic obstructive pulmonary disorder and asthma were residuals of his tonsillectomy, the statement of Dr. T. N. in 1998 actually related that the Veteran's chronic respiratory difficulties not only began in 1980, decades after the tonsillectomy, but were due to or could be associated with the Veteran's many years of smoking.  Dr. T.N. also described the Veteran's asthma as being post-viral and further noted that there could be some relationship between the Veteran's postservice chronic sinusitis, including post-turbinectomy syndrome, and his asthmatic bronchitis.  In other words, Dr. T. N. did not attribute any current respiratory disease, including chronic obstructive pulmonary disorder and asthma, to the Veteran's tonsillectomy.  This is consistent with the February 2002 VA outpatient treatment record, which noted that the Veteran's asthma was related to his sinusitis.  Likewise, Dr. E. T. reported that the Veteran's tonsillectomy had nothing to do with his asthma or chronic obstructive pulmonary disorder.  

Thus, the Veteran's lay statements in this regard do not constitute competent and lay evidence on the basis of such being a report of a contemporaneous medical diagnosis, or a description of symptoms which supports a later diagnosis by a medical professional.  Also, because consistency is the hallmark of credibility, the Board finds that the earliest clinical history which the Veteran related, of his respiratory symptoms not antedating his 1980 postservice infections is entitled to greater weight that the more recently related history of having had breathing difficulties beginning in and continuing since his military service, and for which he has never contended that he sought or received either treatment or evaluation during military service.  

Accordingly, because the preponderance of the evidence is against the claim, service connection for respiratory disorder, claimed as chronic obstructive pulmonary disorder and asthma is not warranted.  

Lumbar Spine Disability

In this case, the Board finds that the Veteran did not experience any symptoms of the claimed low back condition for at least at decade after service and when he initially sought treatment, he related no clinical history which would antedate a low back disability to his military service, as opposed the first of many postservice back injuries.  This long period without problems or relevant clinical histories relating low back disability to military service weighs against the claim.  

The Board has considered the Veteran's statements that service treatment records relative to treatment or evaluation of low back disability at Camp Pendleton are not of record, even though other such records of treatment at Camp Pendleton are on file.  As to this, there is no evidence that the Veteran's records were destroyed in a fire inasmuch as NPRC has provided all available records and none of these suggest that there was any fire damage and, also, the standard practice of NPRC is to provide information when any records might have either been destroyed or damaged by fire.  Such is not the case here.  

Moreover, while the Veteran statements are competent evidence to observable symptoms such as pain, his statements are not competent to render a diagnosis.  Here, he has reported that he had scoliosis during active service.  Neither he nor his attorney have clarified how he became aware of having scoliosis because he has not specifically reported having been told by medical personnel during service that he had a diagnosis of scoliosis.  Even if he had been told by medically trained personnel that he had scoliosis, he has acknowledged that no x-rays were taken during service, but avers that if x-rays had been taken during service his scoliosis would have been documented, and even led to his discharge from service.  Scoliosis is "a lateral curvature of the spine."  Guetti v. Derwinski, 3 Vet. App. 94, 95 (1992).  However, repeated x-rays and magnetic resonance imaging scans after military service have not confirmed the presence of scoliosis.  The Veteran has also stated that he was given shoe lifts during service to compensate for the leg length discrepancy.  To the extent that he is suggesting that he had such leg length discrepancy which led to scoliosis or vice versa, that scoliosis led to leg length discrepancy, there is also no postservice clinical evidence of his use of shoe lifts or even of leg length discrepancy.  

In this case, the Veteran's recent statements reporting a long history of symptoms of the claimed disability are contradicted by past records in which he reported a more recent onset of his low back symptoms.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) ("the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  

The Veteran's earliest report of having had low back disability during military service was at the time of the 1971 VA examination, and this was after two postservice injuries and his initial postservice lumbosacral surgery.  In particular, the Veteran's 1970 private medical report lists medical complaints relative to low back disability and a history of the postservice origin of such disability, but nothing which would relate the currently claimed low back disability to military service.  Based upon the language and context of this report, the Board finds that the Veteran was reporting his complete and relevant clinical history at that time.  Therefore, his failure to report any history relating his current low back disability to his military service, is persuasive evidence that he was not then experiencing any low back disability of service origin and outweighs his present recollection to the contrary.  

As to the Veteran's recent statement concerning the nature of his duties following the putative in-service incurrence of low back disability, particularly as to not having duties of a strenuous nature and the speculation of his attorney that he was given accommodation in his duty assignment because superior officers were aware of it, the Board finds this unpersuasive.  In this regard, the examination for separation from service found no indication of a low back disability and he was found to be physically qualified to perform full duty at sea and in the field.  There is also no evidence that he was given any accommodation in his postservice employment prior to this first postservice low back injury in 1967, or even thereafter but prior to his second injury in 1970.  

To the contrary, following the Veteran's first postservice low back injury, in 1967, he complained of intermittent numbness of the left leg, was hospitalized, prescribed bed rest, and a magnetic resonance imaging scan was consistent with a herniated disc on the left at L5-S1.  Following a re-injury in 1970, he had his first of several lumbosacral surgeries.  While there is evidence that he now has lumbosacral arthritis, it is neither alleged nor shown that he had arthritis during service or within the first year after military service.  Also, while continuity of symptomatology can constitute the required nexus for establishing that arthritis is of service origin, in this case continuity of symptomatology is interrupted by the records of his postservice injuries and the history he related in 1970 relating his low back disability to postservice injuries.  While posited as lay evidence, the Veteran's belief that an in-service injury was a precursor of his current low back disorder is actually a medical opinion in the guise of lay evidence and, as such, is neither competent nor corroborated by any medical opinion.  The question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran's statements are not competent evidence to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Rather, this was done at the time of the 2011 and 2012 VA examinations and in each instance the opinions which were obtained weigh against the claim for service connection.  Since consistency is the hallmark of credibility, and because the Veteran's history has varied greatly over time, the Board finds that the Veteran's statements and testimony of continuous low back symptoms, e.g., pain since his military service are not credible.  

Also, the Veteran did not seek treatment for a low back disorder until he sustained a series of postservice work-related low back injuries many years after service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (finding service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

Moreover, the Veteran has not reported having had a contemporaneous medical diagnosis, i.e., of arthritis or degenerative disc disease during service, and he has not described symptoms supported by a later diagnosis by a medical professional.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The recent VA examiner opined that any current arthritis and degenerative disc disease are unrelated to the Veteran's military service due to the absence of evidence of in-service treatment for injury and, implicitly, the passage of time without corroborating evidence of pathology.  The VA examiner supported this conclusion with citation to relevant facts following a review of evidence.  There is no contrary medical opinion of record.  Posited against this is the Veteran's interpretation of the medical evidence which is not supported by the actual medical evidence on file.  The Board is not required to accept the Veteran's lay interpretation of medical evidence because the Veteran lacks the education, experience, and training to make such interpretations.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, there is neither competent medical evidence nor competent and credible lay evidence establishes continuity of symptomatology or the required nexus between the Veteran's military service and the current pathologies of the low back. 

Thus, the Board finds that the opinion of the recent VA examiner outweighs, for the reasons explained, the Veteran's statements of continuity of low back symptomatology.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no favorable medical opinion addressing the question of etiology of the Veteran's current arthritis and degenerative disc disease of the low back. 

Accordingly, service connection for a lumbar spine disability, claimed as residuals of a lumbar laminectomy, is not warranted.  For these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss; a respiratory disorder, claimed as chronic obstructive pulmonary disorder and asthma; and for a lumbar spine disability, claimed as residuals of a lumbar laminectomy, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


